Case 1:15-cr-00048-TFM-B Document 286 Filed 07/17/20 Page 1 of 2                   PageID #: 1048




                         IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISON

 UNITED STATES OF AMERICA,                       §
                                                 §
 vs.                                             §    1:15-cr-00048-TFM-B
                                                 §
 MEOSHI NELSON,                                  §
                                                 §
          Defendant.                             §

   DEFENDANT MEOSHI NELSON’S MOTION TO BE PLACE DEFENDANT UNDER
        HOUSE ARREST AND ANKLE MONITORING DUE TO COVID-19
          _______________________________________________________

          COMES NOW Defendant, MEOSHI NELSON, by and through her undersigned counsel,
 and respectfully moves for the Court to release Defendant from the Escambia County, Alabama,
 jail facility in Brewton, Alabama, to house arrest and ankle monitoring, on the following grounds:
       1. The Court revoked Defendant’s probation on January 23, 2020, to serve 21 months;
       2. Defendant is a non-violent offender;
       3. Defendant has been in custody in the Escambia County Jail in Brewton, AL from said date;
       4. The Escambia County jail has had a substantial number of inmates and personnel infected
          with COVID-19 and it has become a very dangerous facility due to the virus;
       5. Because of Defendant’s age and health with only one kidney, Defendant is at a genuine
          risk of severe medical issues and/or death if she becomes infected with COVID-19.
       WHEREFORE, Defendant and her counsel respectfully request that Defendant be released
 from Escambia County Jail to house arrest and ankle monitoring.

                                                      Respectfully Submitted,

                                                      /s/ Buzz Jordan
                                                      Buzz Jordan
                                                      Attorney for Defendant
 OF COUNSEL:
 BUZZ JORDAN, P.C.
 1111 Dauphin Street
 Mobile, AL 36604
 buzz@rossandjordan.com
 T;/ 251-432-5400
Case 1:15-cr-00048-TFM-B Document 286 Filed 07/17/20 Page 2 of 2                       PageID #: 1049




                                  CERTIFICATE OF SERVICE

        I certify that on July _17th_, 2020, I electronically filed the foregoing with the Clerk of the
 Court using the CM/ECF system which will send notification of such filing to counsel of record.


                                                       /s/ Buzz Jordan
                                                       Buzz Jordan
